                                                                                          FILED
                                                                                 2019 Oct-09 AM 11:18
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION
 AMBER C. SCARFFOL,                       )
                                          )
       Petitioner,                        )
                                          )
 v.                                       )   Case No.: 7:16-cv-1943-MHH-GMB
                                          )
 PATRICIA BRADLEY,                        )
                                          )
       Respondent.                        )

                            MEMORANDUM OPINION
      On May 21, 2019, the previously assigned magistrate judge entered a report

in which he recommended that the Court deny petition Amber Scarffol’s § 2241

habeas petition because Ms. Scarffol did not exhaust administrative remedies before

she filed her petition, and those administrative remedies no longer are available to

Ms. Scarffol. (Doc. 15). Judge Putnam advised the parties of their right to file

specific written objections within 14 days. (Doc. 15). The Court has not received

objections to the report.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
       Having reviewed and considered the relevant materials in the record, the Court

adopts the magistrate judge’s report and accepts his recommendation. Accordingly,

the Court will deny Ms. Scarffol’s petition for failure to exhaust administrative

remedies and dismiss this action with prejudice because those remedies are not

available now to Ms. Scarffol.1

       A separate order will be entered.

       DONE this 9th day of October, 2019.


                                          _________________________________
                                          MADELINE HUGHES HAIKALA
                                          UNITED STATES DISTRICT JUDGE




1
 The Court reiterates the magistrate judge’s discussion regarding the current state of precedent
concerning exhaustion of remedies in § 2241 habeas matters. The magistrate judge explained:

       The court notes that the Supreme Court’s discussion of exhaustion of administrative
       remedies in Woodford v. Ngo, 548 U.S. 81, 83-84, 93 (2006), was limited expressly
       to the statutory exhaustion required by the Prison Litigation Reform Act provision
       at 42 U.S.C. § 1997e(a). The Eleventh Circuit has held this provision does not apply
       to § 2241 habeas petitions. Watkins v. Haynes, 445 Fed. App’x 181, 183-84 (11th
       Cir. 2011) (citing Skinner v. Wiley, 355 F.3d 1293, 1294-95 (11th Cir. 2004)); see
       also, Santiago-Lugo v. Warden, 785 F.3d 467, 474-75 (11th Cir. 2015).
       Nevertheless, the court of appeals has cited to Woodford, albeit in an unpublished
       decision, for guidance with respect to what it means to “properly” exhaust an
       administrative remedy in § 2241 cases. See Davis v. Warden, FCC Coleman-USP
       I, 661 F. App’x 561, 562 (11th Cir. 2016) (“In order to properly exhaust
       administrative remedies, a petitioner must comply with an agency’s deadlines and
       procedural rules. See Woodford v. Ngo, 548 U.S. 81, 90–91, 126 S. Ct. 2378, 2386,
       165 L.Ed.2d 368 (2006) (addressing the exhaustion requirement in the Prison
       Litigation Reform Act).”).

(Doc. 15, p. 13 n.4).
                                                2
